[Cite as State v. Collica, 2022-Ohio-2000.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                    CASE NO. 2022-P-0026

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
         -v-                                      Court of Common Pleas

JOSEPH J. COLLICA,
                                                  Trial Court No. 2018 CR 00433
                 Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                       Decided: June 13, 2022
                                     Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Joseph J. Collica, pro se, PID# A753-774, Noble Correctional Institution, 15708
McConnelsville Road, Caldwell, OH 43724 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     On May 20, 2022, appellant, Joseph J. Collica, pro se, filed a notice of

appeal from the trial court’s April 14, 2022 entry overruling his motion to withdraw his

guilty plea. A timely notice was due no later than May 16, 2022, which was not a holiday

or weekend. The appeal is untimely by four days.

        {¶2}      “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).
       {¶3}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶4}   “(a) Criminal proceedings; * * *

       {¶5}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right

* * *.” App.R. 5(A).

       {¶6}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).          Thus, this court is without

jurisdiction to consider his appeal. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶7}   Appeal dismissed, sua sponte, as untimely.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                             2

Case No. 2022-P-0026